Citation Nr: 0000015	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  98-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or upon housebound status.

3.  Whether the veteran's income is excessive for the payment 
of improved pension benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The issue of whether or not the veteran's income is excessive 
for the payment of improved pension benefits is the subject 
of a remand section of this opinion.


FINDINGS OF FACT

1.  The veteran's claim for service connection for post-
traumatic stress disorder is not plausible.

2.  The veteran has been assigned the disability evaluations 
of 30 percent for dysthymic disorder; 30 percent for a status 
post open reduction internal fixation left humerus with 
implantation of bone stimulator, with radial nerve palsy; 30 
percent for open reduction internal fixation left femur, with 
impingement of bone stimulator; and 0 percent for several 
other disabilities, for a combined rating of 70 percent.

3.  The veteran is able to adequately attend to the needs of 
daily living without the regular assistance of another person 
and he is able to protect himself from the hazards and 
dangers inherent in his daily environment.

4.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, and it is not shown that by 
his disabilities he is substantially confined to his dwelling 
or immediate premises as a result of his disabilities.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for post-
traumatic stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance or upon 
housebound status have not been met.  38 U.S.C.A. § 1502(b) 
(c), 5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder.  The veteran's 
service medical records do not show that any psychiatric 
disorder was diagnosed.  The June 1973 discharge examination 
report indicates that the veteran's psychiatric status was 
found to be normal.  An August 1993 periodic Air Force 
Reserves examination report also indicates that the veteran's 
psychiatric status was found to be normal.  

The post-service medical evidence of record includes no 
evidence showing that the veteran has ever been found to have 
post-traumatic stress disorder.  The veteran has received 
psychiatric treatment, both private and VA, since December 
1993.  These records show treatment for major depression and 
alcohol abuse.  In February 1998 the veteran underwent a VA 
psychiatric examination for the purpose of determining 
whether he had post-traumatic stress disorder.  The VA 
examiner stated that the veteran did not have post-traumatic 
stress disorder.

The veteran stated in his April 1998 notice of disagreement 
that he was being treated at VA facilities for post-traumatic 
stress disorder.  However, a review of the VA medical records 
and a statement from the Des Moines Vet Center fail to 
confirm the veteran's assertion.

The evidence that the veteran currently has post-traumatic 
stress disorder is limited to the veteran's own contentions.  
As a layman, he is not competent to provide evidence 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet.App. 492, at 494 (1992).  

Since the record contains no medical diagnosis of post-
traumatic stress disorder, the Board must conclude that the 
veteran's claim is not well grounded. 

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

II.  Special Monthly Pension

The Board finds that the veteran's claim for special monthly 
pension is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).
 
The veteran seeks an award of special monthly pension based 
on the need for regular aid and attendance or upon housebound 
status.  He maintains that he experiences severe pain and 
fatigue.  Some days he can not get out of bed and he needs 
help with his meals.  He asserts that he needs help in 
completing normal every day tasks such as preparing meals, 
laundry, showers and general up keep.

The record reveals that the veteran was riding his bicycle in 
September 1995 when he collided head on with an automobile.  
This accident resulted in numerous traumatic injuries, 
including multiple left rib fractures, left tibia fracture, 
left midshaft comminuted humerus fracture, and left 
intertrochanteric fracture of the hip.  The veteran was 
treated at a private hospital for over two months.  He then 
received inpatient rehabilitative treatment at a VA facility 
through March 1996.

The veteran submitted a claim for special monthly pension 
based on the need for regular aid and attendance or upon 
housebound status in September 1997.

On release from VA inpatient treatment in March 1996, the 
veteran was noted to have independence in ambulation greater 
than 150 feet with a walker.  He was noted to be independent 
in the activities of daily living and mobile for long 
distances with a wheelchair.  It was indicated that the 
veteran was independent in feeding self.

The veteran underwent left femoral surgery in December 1996.  
He received inpatient rehabilitative treatment at a VA 
facility in December 1996 and January 1997.  On release the 
veteran was noted to be returning to independent living in 
his own apartment.

A July 1997 VA mental health clinic record indicates that the 
veteran reported that he was walking over two miles per day, 
five days a week.

The veteran submitted a November 1997 examination report for 
housebound status or regular aid and attendance.  The 
examiner, a private physician, stated that due to unsteady 
gait and chronic pain of the back and left leg the veteran 
had disability in ambulating or traveling.  He noted that the 
veteran could walk without the assistance of another person.  
He stated that the veteran could ambulate with the support of 
a cane or crutches.  The private physician certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.

On VA psychiatric examination in February 1998 the veteran 
was noted to be able to ambulate favoring his left leg 
without support.  The veteran reported that he resided with a 
woman friend and her three teenage children.  He did 
household tasks, grocery shopping, and he exercised on a 
stationary bike.  

A.  Aid and Attendance

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  Neither of the first two criteria under 
section 3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R 3.351(c)(1), and the second provision deals 
with situations where the claimant is confined to "a nursing 
home because of mental or physical incapacity," 38 C.F.R 
3.351(c)(2).  The third criterion, 38 C.F.R. § 3.351(c)(3), 
directs consideration pursuant to section 3.352(a), which 
provides:

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment...   
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  C.F.R. § 
3.352(a).

In the Board's opinion, while the evidence reflects that the 
veteran has significant disabilities, it is not shown that 
regular aid and attendance is required.  While a private 
physician noted that the veteran required the daily aid of a 
skilled health care provider, he did not identify any 
activities of self care that the veteran is unable to 
perform.  Although he noted that the veteran had difficulty 
with ambulation and traveling, he also stated that the 
veteran was able to ambulate with the use of a cane or 
crutches.  He did not identify any function the veteran was 
unable to perform with his upper extremities.  The other 
medical evidence clearly shows that the veteran is able to 
care for himself and protect himself from the hazards 
incident to his daily environment.  The record also clearly 
shows that the veteran has successfully lived independently 
and that he is capable of all the activities of daily living.  
He is able to walk long distances and is able to use a 
stationary bicycle.  While the veteran may require a cane to 
walk and while he may tire quickly due to pain and his 
orthopedic disabilities, the medical evidence reveals that 
the veteran is able to function in life on his own and that 
any personal assistance he requires is less than that 
necessary to meet the criteria for regular aid and 
attendance.  Consequently, special monthly pension based on 
the need for regular aid and attendance is not warranted.


B. Housebound Status

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability ratable as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability ratable as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or is permanently housebound by reason of 
disability or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

Thus, the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability ratable as 100 percent 
disabling under the Schedule for Rating Disabilities.  38 
C.F.R. § 3.351(d).  It is clear from the record that none of 
the veteran's disabilities is 100 percent disabling under the 
schedular criteria.  In addition, the evidence does not show 
that the veteran is permanently housebound as the veteran is 
not substantially confined to his dwelling or the immediate 
premises as a result of his disabilities.  The record 
indicates that he is able to ambulate for up to two miles.  
Accordingly, special monthly pension due to housebound status 
is not warranted.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Special monthly pension based on the need for regular aid and 
attendance or upon housebound status is denied.


REMAND

The veteran claims that he meets the income requirements for 
eligibility for improved disability pension benefits.  The 
record reveals that his only income is his Social Security 
income.  The veteran submitted an informal claim for pension 
benefits in September 1997.  He submitted a formal claim for 
pension benefits in December 1997.  On his December 1997 
application for pension benefits the veteran indicated that 
he had two unmarried dependent children.  While these 
children were noted to be in the care of someone else, the 
veteran was making contribution of half of his income to 
those children.  In adjudicating the veteran's claim for 
pension benefits the RO only considered the maximum annual 
rate of pension for a veteran with no dependents.  Since the 
veteran's application for pension benefits indicates that the 
veteran is claiming two dependents, the RO must make a 
determination as to whether the veteran actually has any 
eligible dependents, and if so, whether the veteran meets the 
income requirements for pension benefits based on the maximum 
annual rate of pension for a veteran with dependent(s).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should obtain any necessary 
information to make a determination as to 
whether the veteran has any dependent 
children for improved disability pension 
purposes.  

2.  If the veteran has any dependent 
children for pension purposes, the RO 
should make a determination as to whether 
the veteran is entitled to improved 
disability pension benefits based on the 
maximum annual rate of income for a 
veteran with the appropriate number of 
dependents.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

